Citation Nr: 1522301	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  06-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a higher disability rating for left knee degenerative arthritis, currently rated as 10 percent disabling.

2.  Entitlement to a higher disability rating for left knee osteochondritis, currently rated as 10 percent disabling.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

4.  Entitlement to waiver of the recovery of overpayment of VA disability compensation in the amount of $8,440.07.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, and an April 2014 decision of the Department of Veterans Affairs (VA) Committee on Waivers and Compromises at the RO in Philadelphia, Pennsylvania.  The February 2005 rating decision denied entitlement to increased disability ratings for left knee degenerative arthritis and left knee osteochondritis, and entitlement to a TDIU.  The April 2014 decision denied the Veteran's request for waiver of overpayment of VA benefits in the amount of $8,440.07. 

The Veteran testified at a hearing before the undersigned with respect to the increased rating and TDIU claims on appeal in August 2007.  A transcript is of record.

The Board remanded the increased rating and TDIU claims for further evidentiary development in October 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran and his representative have requested a new Board hearing with respect to all issues on appeal, to be held via videoconference.  It was noted that the Veteran was incarcerated.  This matter must be remanded to the AOJ in order for reasonable arrangements to be made for the requested hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an opportunity for a Board hearing via the RO.  The AOJ should note that the Veteran has requested a videoconference hearing via the facility where he is incarcerated.  The Veteran and his representative should be advised of the feasibility of such a hearing; and if not feasible, the availability of alternate means for hearings or informal conferences.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




